Citation Nr: 0830685	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney-
At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from November 1951 to December 1971.

This matter originally came  before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD.

In May 2007, the Board issued a decision denying service 
connection for PTSD; the veteran pursued his appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Court Remanded the claim to the Board 
based on a Joint Motion for Remand by the veteran and VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD was denied in the May 2007 Board 
decision because the preponderance of the evidence did not 
support a finding of a valid diagnosis of PTSD.  In so 
finding, the Board ascribed more weight to the April 2006 VA 
examination report by a Ph.D. and licensed clinical 
psychologist than to the reports of Dr. EAD, a private 
psychologist, and VA treatment records showing a diagnosis of 
PTSD by a nurse practitioner.

In endorsing the Joint Motion for Remand, the Court concluded 
that additional VA treatment records showing a diagnosis of 
PTSD, created subsequent to the April 2006 VA examination but 
prior to the May 2007 Board decision, and outside the time 
period of treatment records already considered and discussed 
by the Board, must be considered to fully and fairly evaluate 
the merits of the veteran's claim.  These records are not 
contained in the current claims file, and therefore cannot be 
properly evaluated by the Board.  A remand is required to 
associate additional VA treatment records.  They are 
identified in the Joint Motion as "VA Medical Records, dated 
March 2, 2007, p. 1 and April 3, 2007, p. 2."

It was also requested in the Joint Motion, that the veteran 
be provided assistance in verifying the stressful incidents 
he reported having taken place during service.  The RO should 
take all appropriate steps to obtain any further identifying 
information from the veteran, to organize it in a request for 
verification letter including any newly received information 
in conjunction with any such information already on file, and 
to send such information in a coherent letter to the 
appropriate agency with the capacity for verifying these sort 
of events.  

Further, the Board notes that the veteran has submitted 
additional evidence from Dr. EAD, including a statement 
diagnosing PTSD based upon experience with rounds hitting Cam 
Ranh Bay base in March 1968.  As the record contains 
conflicting medical opinions, a new VA examination is 
required to consider all the evidence of record and resolve 
the conflict in diagnosis.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain current VA 
treatment records, both inpatient and 
outpatient, from VAMC Columbia, all 
associated clinics, and any other VA 
facility identified by the veteran or in 
the record.  In particular, records since 
September 13, 2006 must be associated with 
the file.

2.  Ask the veteran to provide specific 
information regarding the stressor 
event(s) he alleges occurred during active 
military service in the Republic of 
Vietnam.  He should be advised that this 
information is absolutely critical to his 
claim.

3.  After the above-requested information 
has been obtained from the veteran, 
forward it to the United States Army and 
Joint Services Records Research Center 
(JSRRC) at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 22315-
3802, for verification of the claimed 
stressor(s).  Morning reports for the 
veteran's unit should be reviewed, and the 
JSRRC should provide to VA copies of the 
pertinent portions of any such records as 
they relate to the veteran's reported in-
service stressor event(s). 

4.  Schedule the veteran for a VA PTSD 
examination.  The claims folder must be 
reviewed in connection with the 
examination.  The examiner is asked to 
state whether a diagnosis of PTSD is 
warranted, and if so whether it is at 
least as likely as not related to a 
verified in-service stressor (as opposed 
to some other life-event unrelated to 
service).  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  In providing an 
opinion, the examiner should discuss the 
opinions and records of Dr. EAD and the VA 
treatment records showing a diagnosis of 
PTSD, distinguishing such if necessary.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

